Sherwin, J.
1 The defense rests on an alleged false warranty of the insured as to his health prior to' the medical examination made by the defendant’s physician upon the plaintiff’s application to become a member of the defendant order. The physician reported the plaintiff a suitable and desirable risk, and it is not pleaded, nor is it proven, that such report was secured by fraud practiced upon the defendant’s medical examiner; and without such proof the defendant is estopped from denying the truthfulness of the plaintiff’s representations. Weimer v. Association, 108 Iowa, 451; Stewart v. Association, 110 Iowa, 528.
2 While the answer of the defendant alleges that it is a “fraternal beneficiary society,” there is no proof before us sustaining the averment, and the certificate sued on, and the requirements therein contained, indicate that at least the insurance branch of the association is purely an insurance concern, and that it should be governed by the statute relating to such institutions. Grimes v. Legion of Honor, 97 Iowa, 315 ; Stork v. Supreme Lodge, 113 Iowa, 724.
On the record presented to us, we are clearly of the opinion that this case is within the provision of section 1812 of the Code, and that it should be aeeirmed.